Judgment of the Supreme Court, Bronx County (Joan Sudolnik, J.), rendered October 30, 1986, after a nonjury trial, convicting defendant of one count of manslaughter in the first degree (Penal Law § 125.20 [2]) and criminal possession of a weapon in the fourth degree (Penal Law § 265.01 [2]), and sentencing defendant to an indeterminate prison term of 8 VS to 25 years on the manslaughter conviction and a concurrent definite one-year term on the weapons possession conviction, unanimously modified, on the law and at the discretion of the court in the interest of justice, to reduce the sentence imposed on the manslaughter conviction to a term of 5 to 15 years, and except as so modified, affirmed.
Although the crimes of which defendant stands convicted are of the utmost gravity, it was established that the offenses *346were committed at a time when the defendant was temporarily and uncharacteristically deprived of better judgment by extreme emotional disturbance. In consideration of this circumstance and of the fact that defendant has no prior criminal record, we think it appropriate to reduce defendant’s sentence to the extent indicated. Concur — Murphy, P. J., Carro, Milonas and Ellerin, JJ.